Exhibit 99(a) General Electric Company Financial Measures That Supplement Generally Accepted Accounting Principles We sometimes use information derived from consolidated financial information but not presented in our financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP). Certain of these data are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission rules. Specifically, we have referred to: · organic revenue growth in the second quarter of · delinquency rates on certain financing receivables of the Commercial Finance and GE Money segments The reasons we use these non-GAAP financial measures and their reconciliation to their most directly comparable GAAP financial measures follow. Organic Revenue Growth Three months ended June 30 (In millions) 2008 2007 % change GE consolidated continuing revenues as reported $ 46,891 $ 42,384 11% Less the effects of Acquisitions, business dispositions (other than dispositions of businesses acquired for investment) and currency exchange rates 3,856 1,469 GE consolidated revenues excluding the effects of acquisitions, business dispositions (other than dispositions of businesses acquired for investment) and currency exchange rates (organic revenues) $ 43,035 $ 40,915 5% Organic revenue growth measures revenue excluding the effects of acquisitions, business dispositions and currency exchange rates for comparison of current period results with the corresponding period of the prior year. We believe this measure provides management and investors with a more complete understanding of underlying operating results and trends of established, ongoing operations by excluding the effect of acquisitions, dispositions and currency exchange, which activities are subject to volatility and can obscure underlying trends.
